Citation Nr: 1138133	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease status post coronary percutaneous angioplasty (claimed as heart disorder).


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant had periods of inactive duty for training (IDT), and active duty for training (ADT) in the Army Reserves, to include a period of ADT from April 25, 2001 to May 12, 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over this case has subsequently been transferred to the St. Petersburg, Florida RO.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he currently has a cardiac disorder that is directly related to an incident that initially occurred while he was serving on active duty for training in the Army Reserve.  Specifically he asserts that On May 5, 2001, while he was "active" he had chest pain and was taken to a military medical facility where he was evaluated and given medication for his heart.  He stated that he was in "quarters" for four days and given nitroglycerin daily.

The RO denied the appellant's claim because the evidence of record did not show that the claimed disability was incurred during a period of active duty.  The phrase "active military, naval, or air service" from 38 U.S.C.A. §§ 1110 and 1131 includes any period of active duty for training during which the individual concerned was disabled or died from an injury or disease incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  The term active duty for training means full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22)(a) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The term inactive duty for training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(a) (West 2002).  For inactive duty for training, service connection is available only for injuries, acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24)(C) (West 2002).

The appellant had a period of ADT from April 25, 2001 to May 12, 2001.  On May 5, 2001, the appellant arrived at the medical clinic with complaints of chest pain since 3:00 a.m., which he described as a burning sensation and pain in the center of the chest.  He reported that he was working with cement and a bag of cement broke and he inhaled it, causing him respiratory problems.  An EKG [electrocardiogram] was performed.  It was noted that the pain was relieved and the appellant was transferred to a civilian hospital for chest x-rays.  He left that medical facility accompanied by two fellow servicemen in a military ambulance.  In September 2002 the appellant was admitted to the hospital with a troponin positive of acute coronary syndrome.  He subsequently underwent a left heart catheterization, which confirmed the existence of severe right coronary artery (RCA) stenosis (culprit vessel) with moderate LAD and circumflex disease.  It is noted in a consultation report from Pravia Hospital dated in October 2002 that the appellant redeveloped chest pain, which he described as an oppressive stabbing type associated with shortness of breath and increased heart rate for which he was again hospitalized.

A review of service treatment records and service medical and history reports prior to May 2001, reveals no abnormalities of the heart.  However, it was noted in a January 1992 report from a cardiovascular risk screening that the appellant's serum cholesterol levels were over "240 mg/dl (against current Army standards)."  It was further noted that the appellant should undergo cardiovascular screening.  On VA examination in November 2006 the appellant reported that he had no history of heart disease prior to active service in May 2001.  He further stated that in September 2002, he suffered a massive myocardial infarction and was taken to Pavia Hospital where an angioplasty was performed.  He also stated that he has remained well with adjustment of the medication prescribed for his heart disorder.  He reported that he is under treatment for hypertension which was diagnosed after the infarction.  VA examiner rendered diagnoses of coronary artery disease, status post coronary percutaneous angioplasty, and essential hypertension.

The Board finds that an expert opinion would be helpful to determine whether the appellant's current heart disease had its clinical onset or increased in severity during his April-May 2001 ADT.  

In a November 2006 written statement by the appellant, he noted that eight months after the May 2001 event he was sent to the Veterans' Hospital for an annual evaluation and they found a flaw in his EKG, and said he needed a cardiologist.  Prior to obtaining an opinion regarding the etiology of his heart disorder, the RO/AMC should obtain from the above-noted records of treatment for the Veteran's claimed disability, from January 2002 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide the name and location of the civilian hospital to which he was transferred in May 2001; and request that he provide an authorization form necessary to obtain the treatment records of the civilian hospital.  All records obtained pursuant to this request must be included in the Veteran's claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims folder.  

2.  Obtain and associate with the claims folder all VA records reflecting treatment for cardiovascular disease dated since January 2002.  All records obtained pursuant to this request must be included in the Veteran's claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims folder.

3.  After the above development is completed, the claims folder should be referred to a VA physician to determine the nature and etiology of his cardiovascular disease.  If an examination and/or additional testing is necessary, the Veteran should be scheduled for an examination.  

For each heart disorder identified, the examiner should indicate whether it at least as likely as not (i.e., there is at least a 50 percent probability) had its clinical onset or increased in severity during the April-May 2001 period of ADT or whether the appellant suffered an acute myocardial infarction, a cardiac arrest or a cerebrovascular accident during a period of ADT or IDT.  Adequate reasons and bases for any opinion rendered must be provided.

4.  After completion of all indicated development, the appellant's claim should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the appellant he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


